Citation Nr: 0216172	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  02-00 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for service-connected 
traumatic arthritis of the left knee (a left knee 
disability), currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to January 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) from a July 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York (NY) that denied the veteran an increased evaluation for 
his service-connected left knee disability.  During the 
course of this appeal, the RO increased the evaluation 
assigned for this disability to 20 percent retroactive to the 
date of the claim.


FINDINGS OF FACT

The veteran's service-connected traumatic arthritis of the 
left knee is manifested by extension limited to, at most, 15 
degrees, and by limitation of flexion motion to, at most 30 
degrees, and pain.


CONCLUSION OF LAW

The criteria for an evaluation higher than 20 percent for the 
veteran's service-connected traumatic arthritis of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introduction and Factual Background

The Board observes that recently enacted law (the Veterans 
Claims Assistance Act of 2000, hereinafter "the VCAA") and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

The record reflects that during the course of this appeal, 
the veteran was provided with a statement of the case in 
September 2001 and supplemental statements of the case in 
January and March 2002 which gave adequate notification of 
the information and medical evidence necessary to 
substantiate his claim for an increased rating for his 
service-connected left knee disability.  Further, an 
adequate, contemporaneous examination has been accomplished, 
as will be discussed below.  The veteran thus has been 
advised of the evidence necessary to substantiate his claim, 
and evidence relevant to the claim has been properly 
developed.  As such, there is no further action necessary to 
comply with the provisions of the VCAA or its implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board deciding this claim.

In a May 1979 decision, the RO issued a rating decision 
granting the veteran's service connection claim for a left 
knee disability apparently based on a diagnosis of traumatic 
arthritis in the left knee which had been aggravated in 
service.  The RO granted the veteran a 10 percent disability 
rating on his left knee.  The RO noted in its rating decision 
that the veteran had been separated from service for physical 
disability, diagnosed as arthritis in his left knee that had 
been aggravated while on active service.  

The evidence of record consists of VA examination reports and 
private outpatient records and examination reports.  Between 
1998 and 2001, the veteran was under the care of private 
physicians at North Coast Orthopaedic Group in Watertown, NY 
(hereinafter North Coast), complaining of left knee pain, 
swelling, tenderness, popping, and cracking.  The veteran had 
arthroscopic surgery on his left knee in October 1998, at 
which time the veteran was found to have a tear of the medial 
meniscus of the left knee, and osteoarthritis of the left 
knee with an ostechondral fracture of the medial femoral 
condyle (grade II to grade III).  

The veteran reported to the examining physician at North 
Coast in November 2000 that he was having increased popping, 
snapping, and pressure around his left knee.  The veteran 
stated that he had not had significant swelling or pain.  
There was no knee instability and the veteran's McMurray test 
was negative.  The veteran's physical examination showed that 
the veteran had a significant chondral defect and could be 
clicking of his knee because of this defect.  As a result, 
the veteran underwent anterior cruciate ligament (ACL) 
reconstruction surgery on his left knee in November 2000, 
during which the veteran was found to have extensive damage 
(grade III or IV) over both the tibial plateau and the 
efemoral condyle of the medial compartment.  The examining 
physician noted that the veteran had extensive damage in the 
patellofemoral groove and that the entire articular surface 
of the femoral condyle was rather badly damaged.  After his 
ACL reconstruction, the veteran reported that his left knee 
continued to crack and snap which the examining physician 
attributed to the veteran's severe osteoarthritis.  

In the most recent private examination in April 2001, the 
examiner at North Coast concluded that the veteran was doing 
well overall with his knees but still suffered from the 
occasional twinge in both knees.  The veteran informed the 
examiner that he was not interested in taking medication for 
his knee troubles and felt that he could get along just fine 
without medication. 

The veteran was seen at the VA Medical Center (VAMC) in 
Buffalo, NY, in May 2001 for a left knee examination.  The 
VAMC examiner noted that the veteran reported a medical 
history to include increasing pain in his left knee during 
and after active service.  The veteran reported that he did 
not miss any time at work owing to his continuing knee 
problems, but that his knee frequently "locked," and he 
ascended and descended stairs with difficulty.  The veteran 
also reported that, after his last surgery he felt much 
improved.  (This presumably referred to the veteran's ACL 
reconstruction surgery in November 2000).  

The VAMC examiner noted in the veteran's May 2001 examination 
that the veteran walked with a slight limp on his left leg.  
There was no evidence of any effusion of the left knee and 
minimal crepitus palpable when moving the knee.  There was no 
pain when the knee was moved at the joint line, either 
medially or laterally.  The veteran was able to flex his knee 
to 130 degrees and was able to fully extend to 0 degrees.  
The veteran had good knee stability and the veteran's 
McMurray test was negative.  The VAMC examiner concluded that 
the veteran had early degenerative joint disease of the left 
knee and, although symptoms of this disease had not been 
present during the veteran's May 2001 physical examination, 
the physical findings of this examination could change 
significantly if the veteran were examined during a "flare 
up" of his previously reported symptoms.

Based on the contemporaneous medical evidence, the RO issued 
a rating decision in January 2002 increasing the veteran's 
disability rating to a 20 percent rating for the left knee 
disability.  This increased rating was made retroactive to 
April 2001.

In March 2002, VA received a letter from the veteran's 
employer, McCadam Cheese Co. Inc., Heuvelton, NY, regarding 
restrictions on the veteran's current work environment 
allegedly related to the veteran's knee disability.  The 
letter noted that the veteran was unable to work in the 
kneeling position and that it was not uncommon for the 
veteran's left knee to appear to fail under the veteran's own 
weight when he worked in the standing position.  



II.  Analysis

The veteran and his representative contend that the veteran 
is entitled to an increased rating for a left knee disability 
because the veteran's symptoms have worsened.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2002).

The veteran's left knee disability currently is rated as 20 
percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5262 
(traumatic arthritis and limitation of knee extension).  
Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis under Diagnostic Code 5003.  Degenerative 
arthritis, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is non-compensable under the appropriate 
code, a rating of 10 percent is warranted for each major 
joint affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The Board notes that for the purpose 
of rating disability from arthritis, the knee is considered 
to be a major joint. 38 C.F.R. § 4.45. 

Limitation of motion for knees is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  In order to be 
eligible for a 20 percent disability rating under Diagnostic 
Code 5260 or Diagnostic Code 5261, the veteran's left knee 
flexion would have to be limited to 30 degrees, or extension 
is limited to 15 degrees, respectively.  The veteran's left 
knee disability could also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002), which contemplates slight knee 
impairment (recurrent subluxation or lateral instability).  A 
20 percent evaluation is provided under Diagnostic Code 5257 
when the knee impairment is moderate. 

Further, the Board points out that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities when evaluating 
increased rating claims for orthopedic disabilities.  In the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1996), the Court 
held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an increased disability evaluation for the veteran's service-
connected left knee disability.  Specifically, the Board 
finds that this disability is appropriately rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5010, 5262.  As noted above, on examination of May 2001, the 
veteran's left knee showed no evidence of any effusion and 
had no pain on palpation of the knee at the joint line 
(either medially or laterally).  The veteran also had good 
knee stability.  The veteran was able to flex his left knee 
to 130 degrees and was able to fully extend it to 0 degrees.  
The Board notes that the examining physician concluded that 
his diagnosis could change if an examination were conducted 
during a period of time when the veteran's reported symptoms 
flared up in his left knee.  Given the symptomatology 
associated with the veteran's left knee disability (which 
could presumably, account for some additional functional 
loss), and given that there was evidence of degenerative 
disease on X-ray, a 20 percent evaluation was warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5262; see 
generally DeLuca v. Brown, supra; 38 C.F.R. §§ 4.40, 4.45.

The Board considered higher evaluations for the veteran's 
left knee under the Diagnostic Codes listed above.  However, 
none of the medical evidence on record supports a disability 
rating higher than 20 percent under these codes.  As noted 
above, the two contemporaneous physical examinations of the 
veteran considered all of the veteran's reported symptoms.  
Although it is noted that the veteran reported that he 
experienced periodic flare-ups of left knee pain, the Board 
finds that such reported pain is accurately reflected, even 
under the standards found in DeLuca, in the 20 percent 
evaluation assigned.  Absent consideration of DeLuca, the 
Board notes that it is unlikely that the veteran would have 
received his current 20 percent disability rating, as the 
limitation of motion demonstrated (i.e., slight, with flexion 
limited to 130 degrees), would not generally warrant a 
compensable evaluation.

Finally, the Board points out that as instability of the left 
knee is not currently (medically) demonstrated, a separate 
evaluation for this disability, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, is not for consideration.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); see 
also VAOPGCPREC 9-98 (Aug. 14, 1998).  The Board also notes 
that statements by the veteran or his current private 
employer to the effect that the veteran's left knee is 
unstable, without supporting medical evidence (and both the 
veteran and his current private employer lack the requisite 
medical training or expertise), is not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).

Finally, it is apparent that the veteran's left knee 
disability affects his ability to work.  However, the veteran 
has not missed any work due to this disability. The Board 
also notes that there is no showing that the veteran's left 
knee disability reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  It has not been 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand 
this claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2002).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board notes, in conclusion, that it is sympathetic to the 
veteran's continuing left knee difficulties.  Unfortunately, 
the preponderance of evidence reviewed above is against 
increasing the disability rating on the veteran's left knee.  
Therefore, the Board denies the veteran's request for an 
increased rating for service-connected traumatic (or 
degenerative) arthritis of the left knee (a left knee 
disability) above the current rating of 20 percent disabling.


ORDER

Entitlement to an increased rating for service-connected 
traumatic arthritis of the left knee (a left knee 
disability), currently evaluated as 20 percent disabling, is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

